Title: Enclosure No. 1: Weather Journal, 1779–1780
From: Tufts, Cotton
To: Adams, John


A General Account of the Weather from Nov. 17. 1779 to June 1780, to which is added some Account of Vegetation &c.
The Autumn of 1779 was the most pleasant and agreable for its Fertility and the Mildness of the Air that has been remembered, scarce any Rain had fallen from the Month of August to November, the frequent Rains that fell in the Summer had sufficiently moistned the Earth, but little Rain afterwards was necessary as the Air was temperate between the Extremes of Summer Heat and Cold. The Winter following was a perfect Contrast. In the Memory of Man so cold and severe a Winter has not been experienced.
About the 17th. of November the Air began to alter, a slight Snow fell this Day, and on the 26th. Much Rain and in the Evening a Considerable Snow, the Cold dayly encreasing.
Dec. 5. In the Evening it snowd attended with a very high Wind.
8th. The Fore River in Weymouth froze over. It opend again a Day or two after and shut up for the Winter on the 15th.
12th. 14th. & 16th. Snowd on each Day.
18th. It Snowd. The Ground coverd so as to admit of good Sledding. The Cold has encreased gradually through this Month. Winds—West, North and East on all the Days except the 13th. Wind South. 16th. So. West and the 24th. South.
1780. January. This Month Winds chiefly North, West and N. East. The 10th. Wind South, 16th. So. W., 21. S., 27 and 30. S., with steady uninterrupted Cold through the whole. Violent Storms of Snow the 2d., 3d., 4th., 6th. & 7th. in all which a great Quantity of Snow fell and by the violence of the winds was lodgd very irregularly upon the Earth. In the Roads it was much bankd and pretty generally lay in Depth from 3 to 6 Feet tho in many Places it exceeded. In the Woods the Level exceeded rather 3 Feet. From the 2d to the 12 or 14th the Roads impassible for Horses and Carriages (and continued so in By Lanes and Roads in many Parts of this Town through this Month and February). About the 14 or 15. some Horse Sleds pass from hence to Boston.
17th. Loads of Wood, Hay &c. are conveyed on Ox Sleds from Weymouth, Braintree and Milton across the Rivers and Dorchester Bay to Boston, they continue in this manner to transport untill the 21. February on which Day the Ice began to give Way, and none venturd after this.
No Arrivals in the Month of January nor scarce any Intelligence from any Quarter.
February. The Winds continue as in the last Month West, North and East except the 15, 26. and 28th. Wind at South. The Weather extreme cold to the middle of the Month. It then became more moderate.
7. No Water to be seen in the Rivers and Bay from Pens Hill, nor from Hull. Ice has extended as far as Cape Ann or beyond.
19. Ice remains in the Harbour as far as Hull, below it is clear.
The Weather cold to the Expiration of the Month tho not so severe as January.

March. The Weather remains cold through this Month. Very little Snow has fallen since that in January of which mention has been made.
8. Our Rivers open and navigable.
31. At Northward and West Ward 40 Miles from Boston Snow still 3 Feet Deep and good Sledding.
April. The Weather cold through this Month, the Winds have held chiefly through this and last Month to the West, North and East.
A General State of Health has prevailed for a Year past. The only Disorders of the last Winter were Colics, those of the Spring Rheumatisms. Not a Cough or any Pulmonic Complaints during the cold Weather.
May 1. Not a Warm Day since last November, not a Blossom to be seen nor scarce a Tree budded.
10. The only Warm day since Novr. last.
12. A few Blossoms to be seen on Peach Trees.
16. Apple Trees show some Blossoms.
18. Wind. S.E. extremely chilly, Hazy and cold. Ice in Tubs of Water standing abroad. The Earth extremely dry. Dandelions appear in Flower.
19. Wind. S.W. In the Morning Thundered and raind, about Nine AM—a Surprizing Darkness came on and continued untill half past 3 PM.
May. 23. Peach and Cherry Trees in full Blow. The Earth very dry. But little Pasturage as yet.
27. Peach and Cherry Trees drop their Blows.
28. Apple Trees in full Blow.
31. Forest Trees in full Leaf.
Very little Rain through this Month and not much Heat. In the fore Part of the Month Winds chiefly at W., N. and E. In the Latter at So. W.
Many Trees have been destroyed by the Winters Cold and Frost. The everGreens have sufferd most, Acres of Cedar Swamp appear as if singd with Fire. No Verdure to be seen on them. Red Cedars have shard the same Fate—some Pines and Holly Bushes, though not so much as the Former.
Sometime past it was feared that Cedar Trees were entirely destroyed. In July they begin to assume their former Verdure.
In the middle of June a new Species of Worm fell upon the Apple Trees, eat the Leafs and enterd the Apple, did considerable Mischief, disappear about the 10 and 12th of July. Calld by some the Palmer Worm. The Worm stripd with Green on the Back, about half an Inch long, spins down the Tree like the Canker Worm, moves backwards or forwards when placd in the Hand if opposd.
Great Havock is made upon the Locust Trees by a Worm which eats into the Heart of the Tree and will defeat all attempts to raise this Tree.
